Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Applications

1.	Reissue application 15/218,310 was filed 07/25/2016 as a continuation reissue of Application 13/678,413 filed on 11/15/2012 which issued as US RE46,082E which was a reissue of US 7,835,907 issued on 11/16/2010 from application 11/312,457 filed on 12/21/2005.
Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this reissue proceeding and all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  37 CFR 1.171 through 1.178 are rules directed to reissue.
Because the effective filing date of the related original patent application that the reissue application is based on is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply.  Instead, the earlier ‘First to Invent’ provisions apply.

2.	This action is responsive to communications:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been 
 
3.	Claims 1-15, 17, 21, and 25 have been cancelled.  Claims 16, 18-20, 22-24 and 26-27 are pending.  

Reissues

4.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 7,835,907 and/or RE46,082 is or was involved. These proceedings would include any trial at the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.



Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 16, 18-20, 22-24, and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 16, 20, and 24 have been broadened to state dequantizing quantized spectrum components from a bitstream.  The specification only discloses dequantizing of “important spectrum components” as in figure 3, column 4, lines 63-column 5.  The specification does not support dequantizing all spectrum components from a bitstream.  Correction and/or clarification is required.


Response to Arguments

7.	Upon review of the arguments pertaining to the Recapture rejections, Examiner agrees that the amendments were made in response to a rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  Accordingly, these rejections are withdrawn.
8.	Regarding the rejections under 35 USC 103, Applicant argues the prior art references do not teach wherein in the replacing, a starting frequency of a frequency range of spectrum components set to zero, for which the respective noise components are to be replaced, around the spectrum component set to non-zero is determined based on a frame length, and the starting frequency depends on the frame length.  Applicant argues Pan merely discloses a “noise energy profile” which is distance from a frequency range of spectrum components for which respective noise components are to be replaced.  Applicant further argues Pan is silent regarding a starting frequency of a frequency range of spectrum components set to zero and depending on a frame length.  Applicant argues Truman merely discloses generating a noise component corresponding to a zero-valued spectral components and applying the noise component.  Further, Applicant argues Chen merely discloses receiving information indicating which bands in a block of data re noise substituted.  Accordingly, Applicant 
Upon further review, Examiner agrees that the prior art references do not specifically teach “wherein in the replacing, a starting frequency of a frequency range of spectrum components set to zero, for which the respective noise components are to be replaced, around the spectrum component set to non-zero is determined based on a frame length.”
9.	In view of the remarks above, the rejections under the prior art are withdrawn.  However, the rejections under 35 U.S.C. 112 above are pending.  

Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHNA SINGH DESAI whose telephone number is (571)272-4099.  The examiner can normally be reached on M-F 7:30-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHNA S DESAI/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/C.M.T/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992